DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to original application filed on 01/05/2021. Claim 1 is pending in this application.
Allowable Subject Matter
Claim 1 would be allowed provided that the outstanding double patenting rejection given in this Office Action is overcome.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Independent claim 1 of the instant application is anticipated by independent claim 1 of US Patent 10,884,923 as shown below in the table.
Status of Claim
Instant Application
US Patent 10,884,923
Anticipation
1. A memory module operable in a computer system having a memory controller and a system bus including one or more clock signal lines, a set of control signal lines and a plurality of sets of n-bit wide data/strobe signal lines, where n is an integer larger than one, comprising:

a control circuit configurable to receive a system clock from the memory controller via the one or more clock signal lines, and input address and control (C/A) signals from the memory controller via the set of control signal lines, and to output a module clock signal, module C/A signals and data buffer control signals in response to the system clock and the input C/A signals;

memory devices organized in one or more ranks; and

a plurality of data buffers configurable to receive the module clock signal and the data buffer control signals from the control circuit; wherein:

a respective data buffer of the plurality of data buffers is coupled to a respective group of the memory devices and includes a respective n-bit-wide data path and logic configurable to control the respective n-bit-wide data path in response to the data buffer control signals, the respective group of the memory devices including at least one memory device in each of the one or more ranks, the respective n-bit-wide data path including at least one programmable delay element controlled by the logic;



the respective group of the memory devices is configurable to receive the module C/A signals from the control circuit and the respective local clock signal, and to communicate respective data and data strobe signals with the memory controller in response to the module C/A signals and the respective local clock signal, the respective data and data strobe signals being communicated via the respective n-bit wide data path and a respective set of the plurality of sets of n-bit wide data/strobe signal lines.




N data buffers configurable to receive the module clock signal and the data buffer control signals from the control circuit, 

wherein a respective data buffer of the N data buffers is configurable to operatively couple to a respective set of n-bit wide data/strobe signal lines, the respective data buffer including a n-bit wide data path and logic configured to control the data path in response to the data buffer control signals, the n-bit wide data path including at least one programmable delay element, wherein the respective data buffer is further configurable to generate a respective local clock signal in response to the module clock signal, and wherein the respective local clock signal is phase-locked with the module clock signal and has a respective programmable delay from the module clock signal; and

memory devices organized in one or more ranks and including N groups of memory devices corresponding to respective ones of the N data buffers, 

each group of memory devices including at least one memory device in each of the one or more ranks, 

wherein a respective group of the N groups of memory devices is configurable to receive the module C/A signals from the control circuit and a respective local clock signal from a corresponding data buffer of the N data buffers, and 

wherein the respective group of the N groups of memory devices is further configurable to communicate data and data strobe signals with the memory controller via the n-bit wide data path in the corresponding data buffer and in response to the module C/A signals from the control circuit and the respective local clock signal from the corresponding data buffer.


Reasons for Allowance
	The instant application is a continuation of application 16/432,700, now US patent 10,884,923, which is a continuation of application 14/445,035, now US patent 10,324,841.

	With respect to the parent application 14/445,035, PTAB (Patent Trial and Appeal Board) rendered a decision on 09/27/2018 indicating that the independent claims of the application were not obvious over Matsui in view of Sutardja. In view of the PTAB decision, application 14/445,035 was allowed. For the same reason, parent application 16/432,700 was also allowed.
	Independent claim 1 of the instant application is anticipated by independent claim 1 of US Patent 10,884,923. Since Matsui and Sutardja continue to be the closest prior art, independent claim 1 of the instant application is conditionally indicated as allowable.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132